
	
		I
		111th CONGRESS
		1st Session
		H. R. 3481
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the protection of the quality of water in
		  the Lower Colorado River and the development and implementation of a
		  comprehensive plan for the prevention and elimination of pollution in the Lower
		  Colorado River and the maintenance of a healthy Lower Colorado River
		  ecosystem.
	
	
		1.Short titleThis Act may be cited as the
			 Lower Colorado River Protection
			 Act.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Sec. 4. Declaration of goals.
				Sec. 5. Definitions.
				Title I—Plan Development
				Sec. 101. Lower Colorado River Management
				Conference.
				Sec. 102. Lower Colorado River protection program.
				Sec. 103. Environmental and pollution control research
				program.
				Sec. 104. Lower Colorado River pollution elimination and
				ecosystem restoration plan.
				Sec. 105. Report on the plan to Congress.
				Title II—Plan Implementation
				Sec. 201. Management.
				Sec. 202. Qualified projects.
				Sec. 203. Encouraging involvement of other
				programs.
				Sec. 204. Public information program.
				Sec. 205. Report.
				Sec. 206. Compliance with State and Federal law.
			
		3.FindingsThe Congress finds the following:
			(1)Safe supplies of
			 water are fundamental to the health, economy, security, and ecology of the
			 United States.
			(2)Research,
			 development, and implementation of means and methods to protect the quality of
			 the water resources of the United States will help ensure the continued
			 existence of safe water to support—
				(A)increasing
			 populations;
				(B)economic
			 growth;
				(C)irrigated
			 agriculture and a safe food supply; and
				(D)the protection of
			 aquatic ecosystems.
				(3)The Colorado River
			 is a multifaceted resource of the United States because—
				(A)the Colorado River
			 is a natural wonder, a national treasure, and the lifeblood of the Southwest as
			 it provides drinking water for more than 25,000,000 people and irrigates
			 1,800,000 acres of land, watering 15 percent of United States crops and over 80
			 percent of winter vegetables consumed in the United States;
				(B)the Colorado River
			 is a major water recreation destination for boaters, fishermen, skiers,
			 swimmers, hikers, and others with the Grand Canyon receiving approximately
			 4,500,000 visitors per year, the Glen Canyon National Recreation Area receiving
			 approximately 2,000,000 visitors per year, and Lake Mead National Recreation
			 Area receiving approximately 8,000,000 visitors per year; and
				(C)the Colorado River
			 and its tributaries form a unique habitat that supports many rare and unusual
			 species, including 36 native fish species (not including 2 that have already
			 gone extinct), of which 25 species are found only in the Colorado River and its
			 tributaries, 11 species are classified as endangered, 4 species are classified
			 as threatened, and 5 species are classified as sensitive.
				(4)The Colorado River
			 is endangered because—
				(A)the habitat along
			 the Colorado River has been altered by dams, diversions, habitat loss and
			 degradation, chemical pollution, and nonnative plant and animal species
			 (including 62 nonnative species of fish), such that it is no longer the warm,
			 silt-laden, sometimes turbulent, and ecologically balanced home to which native
			 species are adapted, which has reduced the populations and ranges of many
			 native species;
				(B)male fish in Las
			 Vegas Bay of Lake Mead have relatively high levels of endocrine disrupting
			 compounds (EDCs), low levels of sex hormones, and shrunken testes associated
			 with exposure to EDCs in effluent discharged into Las Vegas Wash and making its
			 way into the lake, and this effluent will soon be directly discharged into Lake
			 Mead instead of Las Vegas Wash;
				(C)the dangers of
			 increasing levels of EDCs are exemplified by the condition of the San Francisco
			 Bay Estuary, the source of drinking water for 25,000,000 Californians, where
			 fish populations are crashing and young fish are born with brain, liver, and
			 other deformities associated with high levels of environmental exposure to
			 EDCs, which are making their way into people as evidenced by levels of the fire
			 retardant polybrominated diphenyl ether reaching up to 100 times normal
			 concentrations in the breast milk of Bay Area women;
				(D)nitrate pollution
			 from degrading septic tanks presents a current and continuing threat to the
			 health of the Lower Colorado River and the ecosystems and the health of the
			 people that depend on it;
				(E)nitrate pollution
			 also threatens the beneficial use of recreation along the Lower Colorado River
			 because excess nitrates cause algal blooms, which die and decompose,
			 deoxygenating the water and killing large numbers of fish;
				(F)run-off and return
			 flows from agricultural lands into the Lower Colorado River and adjacent
			 aquifers and waterways are rich in nitrates and sediment and high in
			 salinity;
				(G)a number of
			 chemicals in addition to nitrates are current or emerging threats to the Lower
			 Colorado River, including uranium and other uranium mining by-products,
			 selenium, hexavalent chromium, perchlorate, mercury, EDCs, pharmaceuticals, and
			 personal care products;
				(H)known chemical and
			 radioactive threats to the river include a 100-foot high, 130 acre, 10.5
			 million ton pile of uranium mill tailings located 750 feet from the river near
			 Moab, Utah, and being remediated by the Department of Energy;
				(I)thousands of new
			 mining claims, mostly for uranium, on Federal lands adjacent to the Grand
			 Canyon are an emerging threat to the Colorado River;
				(J)known chemical
			 threats to the river include 2 plumes of perchlorate rocket fuel near
			 Henderson, Nevada, now being voluntarily remediated by the land owners, but
			 previously making its way into lettuce grown over 200 miles away near Yuma,
			 Arizona;
				(K)known chemical
			 threats to the river include 2 plumes of hexavalent chromium near Topock,
			 California, and Lake Havasu City, Arizona, being voluntarily remediated by the
			 land owners;
				(L)quagga mussels,
			 tamarisk, and other invasive species are disrupting ecosystems and threatening
			 infrastructure and water quality in the Lower Colorado River; and
				(M)other types of
			 contaminants and sources of pollution are a present danger to the Lower
			 Colorado River, including pathogens, stormwater run-off, and salinity.
				(5)Demands on and needs of the Colorado River
			 that are increasing stresses on the ecosystems and water resources of the Lower
			 Colorado River are increasing because—
				(A)the population of
			 California is projected to increase from 39,000,000 in 2010 to almost
			 60,000,000 in 2050, and the population of Arizona is projected to increase from
			 7,000,000 in 2010 to almost 13,000,000 in 2050;
				(B)population along
			 the Lower Colorado River is expected to grow from its current 290,000 to
			 480,000 by 2025;
				(C)more than $2
			 billion is needed by 2025 to build the wastewater treatment plants necessary to
			 ameliorate the danger to the Lower Colorado River from septic tanks; and
				(D)according to the
			 most recent Intergovernmental Panel on Climate Change report, the average
			 annual temperature will increase by over 6 degrees Fahrenheit and annual
			 run-off will decrease by 20 percent or more over much of the Lower Colorado
			 River Basin by the end of the century.
				4.Declaration of
			 goalsThe goals of this Act
			 are as follows:
			(1)To restore and
			 maintain the ecosystems and the chemical, biological, and physical integrity of
			 the waters of the Lower Colorado River to attain water quality that—
				(A)provides for the
			 protection and propagation of plants, fish, shellfish, wildlife, and a balanced
			 population of natural, safe microorganisms;
				(B)provides for
			 recreation in and on the water; and
				(C)protects the
			 health of the millions of citizens of the United States who drink the water of
			 the Lower Colorado River and eat the produce grown with water withdrawn from
			 the Lower Colorado River.
				(2)To reduce the
			 discharge of toxic pollutants into the Lower Colorado River to below toxic
			 amounts and to remediate existing sources of toxic pollutants.
			(3)To develop and
			 implement programs in an expeditious manner for the control of nonpoint sources
			 of pollution to enable the goals of this Act to be met through the control of
			 both point and nonpoint sources of pollution.
			(4)To complete
			 research and development based on science and engineering to enable the goals
			 of this Act to be met.
			(5)To empower the
			 Environmental Protection Agency to take the lead in the effort to meet these
			 goals, working with other Federal agencies and State and local
			 authorities.
			5.DefinitionsFor the purposes of this Act, the following
			 definitions apply:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)AgencyThe
			 term Agency means the Environmental Protection Agency.
			(3)CRRSCoThe
			 term CRRSCo means the Colorado River Regional Sewer Coalition, an
			 Arizona nonprofit corporation whose members are cities, towns, counties, Indian
			 tribes, and political subdivisions in the Lower Colorado River Basin which have
			 the financial and management responsibilities for the provision of wastewater
			 services within their jurisdictions.
			(4)Federal
			 agenciesThe term Federal agencies includes the
			 Environmental Protection Agency, the Department of the Interior (including the
			 Bureau of Reclamation, the United States Fish and Wildlife Service, the Bureau
			 of Land Management, the National Park Service, and the United States Geological
			 Survey), the Army Corps of Engineers, the Department of Commerce (including the
			 National Marine Fisheries Service), the Department of Agriculture (including
			 the Natural Resources Conservation Service and the Forest Service), and the
			 Western Area Power Administration.
			(5)Federally
			 recognized Indian tribesThe term federally recognized
			 Indian tribes means—
				(A)the Colorado River
			 Indian Tribes of the Colorado River Indian Reservation, Arizona and
			 California;
				(B)the Chemehuevi
			 Indian Tribe of the Chemehuevi Reservation, California;
				(C)the Fort Mohave
			 Indian Tribe of Arizona, California, and Nevada;
				(D)the Quechan Tribe
			 of the Fort Yuma Indian Reservation; and
				(E)the Cocopah Tribe
			 of Arizona.
				(6)Lower Colorado
			 RiverThe term Lower Colorado River means that
			 portion of the Colorado River downstream from Lees Ferry, as defined in the
			 Colorado River Compact of 1922, and within the United States.
			(7)Lower Colorado
			 River BasinThe term Lower Colorado River Basin
			 means the geographic areas in the States of Arizona, California, and Nevada
			 that are hydrologically connected to the mainstem of the Lower Colorado
			 River.
			(8)Management
			 ConferenceThe term Management Conference means the
			 Lower Colorado River Management Conference established in section 101.
			(9)PlanThe
			 term Plan means the Lower Colorado River Pollution Elimination and
			 Ecosystem Restoration Plan described in section 104;
			(10)ProgramThe
			 term Program means the Lower Colorado River Protection Program
			 established in section 102.
			(11)Qualified
			 ProjectThe term qualified project means a project
			 to be carried out in the Lower Colorado River Basin that—
				(A)monitors or
			 evaluates the release or discharge of pollutants in the Lower Colorado River
			 Basin; or
				(B)prevents, reduces,
			 or eliminates pollution in the Lower Colorado River or restores or maintains
			 the ecosystem health of the Lower Colorado River in accordance with the Plan;
			 and
				(C)does not include
			 the purchase of water for the purpose of flow regulation in the Lower Colorado
			 River or its tributaries.
				IPlan
			 Development
			101.Lower Colorado
			 River Management Conference
				(a)EstablishmentThere
			 is established a Lower Colorado River Management Conference to develop the
			 Lower Colorado River Pollution Elimination and Ecosystem Restoration
			 Plan.
				(b)MembershipThe
			 members of the Management Conference shall be comprised of the
			 following:
					(1)The Governors of
			 the States of California, Arizona, and Nevada or their designees.
					(2)1 representative from each of the following
			 Federal agencies:
						(A)The Agency.
						(B)The Bureau of
			 Reclamation.
						(C)The Western Area Power
			 Administration.
						(D)The National Park
			 Service.
						(E)The United States
			 Fish and Wildlife Service.
						(F)The United States
			 Geological Survey.
						(3)The chairperson of
			 CRRSCo.
					(4)5
			 members of the board of directors of CRRSCo that represent local governments,
			 federally recognized Indian tribes, and sewer districts within the Lower
			 Colorado River Basin, chosen by the board of directors of the CRRSCo.
					(5)1
			 person representing any federally recognized Indian tribe that is not
			 represented on the board of directors of CRRSCo.
					(6)Not more than a
			 total of 18 representatives appointed by the Governors of the States of
			 California, Arizona, and Nevada, comprised of the following:
						(A)1 person representing each of the State
			 environmental protection agencies of Arizona, California, and Nevada, for a
			 total of 3 representatives.
						(B)1 person representing each of the State
			 water resources agencies of Arizona, California, and Nevada, for a total of 3
			 representatives.
						(C)Not more than 6
			 representatives of local governments having jurisdiction over any land or water
			 within the Lower Colorado River Basin and that are not represented on the board
			 of directors of CRRSCo.
						(D)2 persons
			 representing affected industries.
						(E)2 persons
			 representing nongovernmental organizations.
						(F)2 persons
			 representing the general public.
						(7)1
			 person representing the Colorado River Energy Distributors Association.
					(8)1
			 person representing the Colorado River Commission of Nevada.
					(9)1
			 person representing the Colorado River Water Users Association.
					(c)Technical
			 advisory committeeNot later than 120 days after the date of
			 enactment of this Act, the Management Conference shall appoint a Technical
			 Advisory Committee consisting of officials of Federal agencies, the State
			 governments of Arizona, California, and Nevada, the governments of political
			 subdivisions of such States, and private research institutions to ensure the
			 input of the technical expertise of those agencies and authorities in
			 developing and implementing the Plan.
				102.Lower Colorado
			 River protection program
				(a)EstablishmentThe Lower Colorado River Protection Program
			 is hereby established within the Agency Region 9 office.
				(b)Director;
			 staffThe Program shall be headed by a Director and shall be
			 staffed by not less than 2 persons in addition to the Director.
				(c)PurposeThe
			 Program shall provide staff and support services to the Management Conference
			 and the Technical Advisory Committee.
				103.Environmental
			 and pollution control research program
				(a)Research
			 program
					(1)EstablishmentThe
			 Administrator, acting through the Director of the Program, shall establish a
			 multidisciplinary environmental research program for the Lower Colorado
			 River.
					(2)Grants
						(A)In
			 generalFor the purposes of carrying out this subsection, the
			 Administrator may make grants to State water pollution control agencies, other
			 public or nonprofit agencies, institutions, organizations, and individuals to
			 conduct environmental and pollution control projects in the Lower Colorado
			 River Basin.
						(B)Limitations
							(i)Amount for less
			 than 45 percent cost shareThe amount of any such grant for which the
			 non-Federal contribution to the total project cost is less than 45 percent may
			 not exceed $50,000 per year.
							(ii)OtherThe
			 amount of any such grant for which the non-Federal contribution to the total
			 project cost is 45 percent or more may not exceed $100,000 per year.
							(iii)In-kind
			 contributionsThe value of in-kind contributions may be included
			 in the calculation of non-Federal contributions to project costs.
							(b)PriorityIn
			 selecting projects to carry out the program established under subsection (a),
			 the Administrator shall give priority to a project that meets one or more of
			 the following:
					(1)Monitors emerging
			 pollution problems that pose a potentially high level of risk to human health
			 in the judgment of the Administrator or studies methods of remediating such
			 problems in the Lower Colorado River. Projects can address emerging pollution
			 problems in the Upper Colorado River that might reasonably be expected to pose
			 a threat to the Lower Colorado River.
					(2)Monitors
			 contamination by or studies methods of remediating contamination by
			 pharmaceutical and personal care products and endocrine disrupting compounds in
			 the Lower Colorado River, the effects of these compounds on the ecosystem of
			 the Lower Colorado River, and the risk to human health due the presence of
			 these contaminants in the Lower Colorado River.
					(3)Evaluates the
			 effect of, or studies methods of preventing, reducing, or eliminating, nonpoint
			 source pollution, including increased sedimentation, due to enhanced stormwater
			 run-off created by human disturbance of the natural landscape, including from
			 agricultural activities, mining activities, construction activities, and
			 man-made impermeable surfaces.
					(4)Monitors the
			 distribution of, or studies means of reducing or eliminating, quagga mussels in
			 the Lower Colorado River or any other organism or pollutant that threatens
			 infrastructure in and along the Lower Colorado River.
					(5)Uses an innovative
			 approach, technique, or technology that may provide greater environmental
			 benefits or equivalent environmental benefits at a reduced cost.
					104.Lower Colorado
			 River pollution elimination and ecosystem restoration plan
				(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Management Conference shall publish the Lower Colorado River
			 Pollution Elimination and Ecosystem Restoration Plan, which shall be a
			 comprehensive pollution prevention, reduction, elimination, and ecosystem
			 restoration plan for the Lower Colorado River.
				(b)ContentsThe
			 Plan shall—
					(1)identify
			 corrective actions and compliance schedules addressing point and nonpoint
			 sources of nitrate pollution and other pollution necessary to maintain the
			 chemical, physical, and biological integrity of water quality;
					(2)incorporate
			 environmental management concepts and programs established in State and Federal
			 plans and programs in effect at the time of the development of the Plan;
					(3)clarify the duties
			 of Federal and State agencies in pollution prevention and control activities;
					(4)describe the
			 methods and schedules for funding of programs, activities, and projects
			 identified in the Plan, including the use of Federal funds and other sources of
			 funds;
					(5)include a strategy
			 for pollution prevention and management practices to reduce the amount of
			 pollution generated in the Lower Colorado River Basin and maintain the
			 ecosystem health of the Lower Colorado River; and
					(6)be reviewed and
			 revised, as necessary, at least once every 5 years in consultation with the
			 Administrator and other appropriate Federal agencies.
					(c)Public
			 review
					(1)In
			 generalThe Administrator, in cooperation with the Management
			 Conference, shall provide for public review and comment on the draft
			 Plan.
					(2)Public
			 meetingsAt a minimum, the Management Conference shall conduct 1
			 public meeting in each of Arizona, California, and Nevada to hear comments on
			 the draft Plan.
					(d)Approval or
			 disapproval of the plan
					(1)Deadline
						(A)In
			 generalNot later than 120 days after the publication of the
			 Plan, the Administrator shall either approve or disapprove the Plan.
						(B)PortionThe
			 Administrator may approve a portion of the Plan under this paragraph.
						(C)Considered
			 approvedIf the Administrator does not disapprove the Plan or a
			 portion thereof within the 120-day period, the Plan or portion thereof shall be
			 considered approved for the purposes of this subsection.
						(2)Procedure for
			 disapprovalIf, after notice and opportunity for public comment
			 and consultation with the appropriate Federal and State agencies and other
			 interested persons, the Administrator determines that—
						(A)the Plan or any
			 portion thereof does not meet the requirements of subsection (b) or is not
			 likely to satisfy, in whole or in part, the goals and requirements of this
			 Act;
						(B)adequate authority
			 does not exist or adequate resources are not available to implement the Plan or
			 portion thereof;
						(C)the schedule for
			 implementing the Plan or portion thereof is not sufficiently expeditious;
			 or
						(D)the practices and
			 measures proposed in the Plan or portion thereof are not adequate to prevent,
			 reduce, or eliminate pollution in the Lower Colorado River or restore the
			 ecosystem of the Lower Colorado River in whole or in part;
						then
			 Administrator shall within 120 days of the publication of the Plan notify the
			 Management Conference of any revisions or modifications necessary to obtain
			 approval. The Management Conference shall have an additional 90 days to submit
			 its revised Plan, and the Administrator shall approve or disapprove such
			 revised Plan within 90 days after receipt.(e)Grant assistance
			 for support of plan development
					(1)In
			 generalThe Administrator may, in consultation with the
			 Management Conference, make grants to State, interstate, and regional water
			 pollution control agencies, federally recognized Indian tribes, local
			 governments, and public or nonprofit agencies, institutions, and organizations
			 for assisting with research, surveys, studies, modeling, and technical and
			 supporting work necessary for the development of the Plan.
					(2)RestrictionOnly
			 proposals whose work product can reasonably be expected to contribute directly
			 to the development of the Plan may be funded under this section.
					(3)Cost-sharingThe amount of grants made under this
			 section for a fiscal year shall not exceed 65 percent of the costs of such
			 research, survey, study, modeling, and technical and supporting work and shall
			 be made available on the condition that the non-Federal share of the costs of
			 such research, survey, study, modeling, and technical and supporting work may
			 include the value of in-kind services contributed at any time after January 1,
			 2004, by a non-Federal sponsor.
					(4)AdministrationThe
			 Administrator may establish such requirements for the administration of grants
			 as the Administrator determines appropriate.
					105.Report on the
			 plan to CongressWithin 60
			 days after approval of the Plan, the Administrator shall submit to Congress a
			 copy of the Plan and a comprehensive report that describes the activities of
			 the Management Conference and the cost of the development and approval of the
			 Plan.
			IIPlan
			 Implementation
			201.Management
				(a)CoordinationAfter
			 approval of the Plan, the Director of the Program shall—
					(1)in cooperation
			 with CRRSCo and the appropriate Federal, State, local, and tribal agencies,
			 develop and carry out qualified projects to implement the Plan;
					(2)track schedules,
			 finances, and performance of the implementation of the Plan;
					(3)provide
			 multiagency oversight and coordination of Lower Colorado River protection
			 activities to ensure balance and integration in the implementation of the
			 Plan;
					(4)coordinate actions
			 of the Program with the actions of other Federal agencies, State agencies,
			 tribal agencies, and local governments to ensure the input of those agencies
			 and governments in developing and implementing water quality strategies and to
			 obtain the support of such agencies and governments in achieving the objectives
			 of the Plan;
					(5)develop
			 interagency cross-cut budgets and a comprehensive finance plan to allocate
			 costs; and
					(6)develop annual
			 reports.
					(b)Public
			 participationIn implementing the Plan, the Director of the
			 Program shall coordinate with Federal, State, and tribal agencies, local
			 governments, and the public to seek input on program elements such as planning,
			 design, technical assistance, and development of peer review science
			 programs.
				(c)ScienceIn
			 implementing the Plan, the Director of the Program shall seek to ensure, to the
			 maximum extent practicable, that all major aspects of implementing the Plan are
			 subjected to credible and objective scientific review and that major decisions
			 are based upon the best available scientific information.
				202.Qualified
			 projects
				(a)AuthorityThe
			 Administrator, acting through the Director of the Program, may carry out
			 qualified projects in accordance with priorities set by the Administrator in
			 accordance with this Act.
				(b)PriorityIn
			 selecting qualified projects to carry out under this Act, the Administrator
			 shall give priority to a qualified project that—
					(1)addresses
			 pollution problems that pose a potentially high level of risk to human health
			 in the judgment of the Administrator;
					(2)has been
			 identified in the Plan and is ready to be implemented; or
					(3)will use an
			 innovative approach, technology, or technique that may provide greater
			 environmental benefit or equivalent environmental benefit at reduced
			 cost.
					(c)LimitationThe
			 Administrator may not carry out a project under this section if—
					(1)an evaluation of
			 alternatives for the area of concern has not been conducted, including a review
			 of the short-term and long-term effects of the alternatives on human health and
			 the environment; or
					(2)the Administrator
			 determines that the area of concern is likely to suffer increased contamination
			 from existing sources of pollutants following the completion of the
			 project.
					(d)Non-Federal cost
			 share
					(1)Non-federal cost
			 shareThe non-Federal share of the cost of a qualified project
			 carried out under this section shall be not less than 45 percent.
					(2)Ability to
			 payNotwithstanding paragraph (1), the Administrator may reduce
			 the non-Federal share of the cost of a qualified project carried out under this
			 section to not less than 35 percent based on a determination by the
			 Administrator that a non-Federal interest is unable to pay. The determination
			 of inability to pay shall not affect the requirements of paragraph (4). In
			 making such a determination, the Administrator—
						(A)shall
			 consider—
							(i)per
			 capita income data for the appropriate political division or divisions in which
			 the project is to be located; and
							(ii)the
			 per capita non-Federal cost of construction of the project for the appropriate
			 political division or divisions in which the project is to be located;
			 and
							(B)may consider
			 additional criteria relating to the non-Federal interest’s financial ability to
			 carry out its cost-sharing responsibilities, to the extent that the application
			 of such criteria does not eliminate areas from eligibility for a reduction in
			 the non-Federal share.
						(3)In-kind
			 contributionsThe non-Federal share of the cost of a qualified
			 project carried out under this section may include the value of in-kind
			 services contributed at any time after January 1, 2001, by a non-Federal
			 sponsor, including any in-kind service performed under an administrative order
			 on consent or judicial consent decree, but not including any in-kind services
			 performed under a unilateral administrative order or court order.
					(4)Operation and
			 maintenance
						(A)In
			 generalThe non-Federal share of the cost of the operation and
			 maintenance of a qualified project carried out under this section shall be 100
			 percent.
						(B)AgreementsThe
			 Administrator may require the appropriate non-Federal interests to enter into
			 such agreements as the Administrator deems necessary to ensure the proper
			 operation and maintenance of any qualified project, and the Administrator may
			 not carry out any qualified project for which the appropriate non-Federal
			 interests have not demonstrated to the satisfaction of the Administrator that
			 they possess the resources for proper operation and maintenance of the
			 qualified project.
						(e)Maintenance of
			 effortThe Administrator may not carry out a qualified project
			 under this section unless the non-Federal sponsor enters into such agreements
			 with the Administrator as the Administrator may require to ensure that the
			 non-Federal sponsor will maintain its aggregate expenditures from all other
			 sources for programs that will help achieve the goals of this Act in the area
			 of concern in which the qualified project is located at or above the average
			 level of such expenditures in its 2 fiscal years preceding the date on which
			 the project is initiated.
				(f)CoordinationIn
			 carrying out a qualified project under this section, the Administrator shall
			 coordinate with the Secretary of the Interior, the Secretary of the Army, and
			 with the Governors of States in which projects are located to ensure that
			 Federal and State assistance for the prevention, reduction, and elimination of
			 pollution in areas of concern is used as efficiently as possible.
				203.Encouraging
			 involvement of other programs
				(a)Maximizing
			 program benefitsIn order to
			 maximize the amount of pollution prevention, elimination, and ecosystem
			 restoration in the Lower Colorado River Basin, the Administrator is directed,
			 through the Program, to develop a list of pre-existing Federal programs that
			 are authorized to conduct projects that fit the requirements to be considered
			 qualified projects under this Act and to work with the agencies, departments,
			 and offices responsible for such Federal programs to avoid committing resources
			 authorized under this Act to projects if other programs will implement
			 them.
				(b)Title XVI
			 eligibilityThe Reclamation
			 Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h et seq.;
			 Public Law 102–575) is amended by adding at the end the following:
					
						1618.Lower Colorado
				River water quality protection projects
							(a)In
				generalThe Secretary, in
				cooperation with the Colorado River Regional Sewer Coalition or other regional
				or local entities, shall participate in the planning, design, and construction
				of systems for the treatment of municipal wastewater.
							(b)Cost
				shareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
							(c)In-Kind
				contributionsThe non-Federal share of the cost of a project
				carried out under this subsection may include the value of in-kind services
				contributed at any time after January 1, 2001, by a non-Federal sponsor,
				including any in-kind service performed under an administrative order on
				consent or judicial consent decree, but not including any in-kind services
				performed under a unilateral administrative order or court order.
							(d)Authorization of
				appropriationsThere is authorized to be appropriated $20,000,000
				to remain available until
				expended.
							.
				204.Public
			 information programThe
			 Administrator, acting through the Director of the Program and in coordination
			 with States, federally recognized Indian tribes, local governments, and other
			 entities, shall carry out a public information program to provide information
			 relating to the Plan and its implementation.
			205.ReportNot later than December 31, 2011, and
			 annually thereafter, the Administrator shall submit to Congress a comprehensive
			 report that describes the costs, accomplishments, and outcomes of the
			 activities carried out in the implementation of the Plan. The report shall
			 include a list of rejected project proposals with explanations for their
			 rejection.
			206.Compliance with
			 State and Federal lawNothing
			 in this Act preempts the authority of any Federal or State agency, under any
			 State or Federal law, to prevent, reduce, or eliminate pollution in the Lower
			 Colorado River or to restore or maintain the ecosystem health of the Lower
			 Colorado River or the authority of a Federal agency that is being used or may
			 be used to apportion, release, and deliver Lower Colorado River water.
			
